Judgment, Supreme Court, New York County (Daniel FitzGerald, J.), rendered February 16, 1995, convicting defendant, after a jury trial, of two counts of robbery in the second degree, and sentencing him, as a second violent felony offender, to concurrent terms of 6 to 12 years, unanimously affirmed.
The verdict was based on legally sufficient evidence and was not against the weight of the evidence. There was ample evidence that defendant intentionally aided his cohorts (see, People v Davis, 186 AD2d 437, lv denied 81 NY2d 787). Evidence that the complainant’s lip bled a great deal and that his mouth and lip were swollen and painful for several days established physical injury (see, People v Pope, 174 AD2d 319, lv denied 78 NY2d 1079). We perceive no abuse of sentencing discretion. Concur—Ellerin, J. P., Wallach, Williams and Mazzarelli, JJ.